1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ANTON EWING,                                         Case No.: 19cv845-LAB-LL
11                                       Plaintiff,
                                                          ORDER RE: PLAINTIFF’S
12   v.                                                   REQUEST TO FILE MOTION FOR
                                                          SANCTIONS
13   ALIERA HEALTHCARE,
14                                    Defendant.
15
           On July 24, 2019, Plaintiff, Anton Ewing, and counsel for Defendant, Mark Rackers,
16
     jointly called the Court regarding Mr. Ewing’s request to file a motion for sanctions. Mr.
17
     Ewing requested leave from the Court to file a motion for sanctions for conduct that he
18
     believes is in violation of Civil Rule 83.4. Specifically, Mr. Ewing represented that during
19
     a telephone call with Mr. Rackers on July 23, 2019, Mr. Rackers prematurely hung up the
20
     phone. Mr. Ewing believes that this conduct violates Civil Rule 83.4 of Professionalism.
21
     Based on a summary of the incident during the discovery call, it does not appear to the
22
     Court that the conduct of one isolated incident of hanging up the phone prematurely
23
     warrants sanctions. The Court reminds the parties of their respective obligations to act
24
     professionally and ethically during the course of this litigation. The Court also reminds the
25
     parties to utilize their time in this litigation wisely and to conduct discovery expeditiously
26
     per the deadlines set forth in this Court’s July 22, 2019 Scheduling Order [ECF No. 14].
27
     ///
28

                                                      1
                                                                                     19cv845-LAB-LL
1          To the extent that Mr. Ewing still seeks to file a motion for sanctions because Mr.
2    Rackers hung up on phone on him prematurely, the Court sets the following briefing
3    schedule:
4
                 1. Plaintiff may file a motion on or before July 29, 2019;
5
                 2. Defendant may file an opposition on or before August 2, 2019.
6
                 3. No replies shall be filed unless otherwise ordered by the Court.
7
8
           The parties’ respective motion and opposition are limited to four (4) pages and no
9
     attachments or exhibits shall be included. Upon completion of the briefing, the Court will
10
     take the matter under submission pursuant to Civil Local Rule 7.1(d)(1) and no personal
11
     appearances will be required.
12
           IT IS SO ORDERED.
13
     Dated: July 24, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       19cv845-LAB-LL
